EXHIBIT 10.1

November 13, 2014

Mr. Robert Miller

Director and CEO

Abakan Inc.

2665 S. Bayshore Drive,

Suite 450, Miami,

Florida 33133

U.S.A.

Dear Mr. Miller:

UP  Scientech  Materials  Corp.  ("UP  Scientech")  is  pleased  to  present
 Abakan  Inc.  ("Abakan")  this  letter

agreement regarding its proposed capital injection and business cooperation with
respect  to Abakan's  and

its subsidiary MesoCoat,  Inc.'s  ("MesoCoat's")  PCompP™  and CermaClad™
 technologies.   For  purposes

of this letter, Abakan and MesoCoat shall be hereinafter jointly referred to as
the "Company."

For purposes of this letter:

a)    "PCompP™"  shall  mean  coatings  employing  nano-structured
 ceramic-metal  composites  formed  with

a nano-composite core and binder coating.

b)   "CermaClad™"  shall  mean  the  use  of  a  high  intensity  light  source
 captured  in  a  reflector  to  rapidly

fuse CRA, metal and ceramic coatings on steel pipe, plate, bar and other
surfaces.

c)    "CermaClad™ for Plate" shall mean CermaClad™ for coating steel plates.

d)   "CermaClad™  for Other  Applications" shall  mean CermaClad™  for  coating
surfaces  other than steel

plates such as steel pipes and bars.

e)    "CermaClad™ for Pipes" shall mean CermaClad™ for coating steel pipes.

f)    References  to  PCompP™  and  CermaClad™  shall  include  future Company
products  and  technologies

which fall within these definitions but shall not include other products or
technologies.

We  believe  that  this  strategic  alliance  of  UP  Scientech  and  the
 Company  constitutes  a  compelling

opportunity to  commercialize  and  expand  the  markets  for  the  unique  and
 valuable  technology developed

by the Company.

UP  Scientech  welcomes  the  prospect  of  working  with  the  Company  in
 order  to  consummate  a  mutually

beneficial  transaction.    This  letter  sets  forth  the  basis  upon  which
 UP  Scientech  proposes,  subject  to

execution  of  definitive  agreements,  receipt  of  internal/regulatory
 approvals  and  satisfaction  of  certain

other conditions as described herein or in the definitive agreements, to proceed
with such a transaction.


1


--------------------------------------------------------------------------------





1.

UP Scientech Purchase of Abakan Shares

UP  Scientech  and  Abakan  intend  to  enter  into  a  share  subscription
 agreement  (the  "SSA"),  pursuant  to

which  UP  Scientech  shall  purchase  7,500,000  voting  common  restricted
 shares  of  Abakan  (constituting

9.52%  of  the  total  issued  and  outstanding  voting  shares  of  Abakan  on
 a  fully  diluted  basis,  post  the

issuance  of  the  7,500,000  shares  to  UP  Scientech  or  8.95%  of  the
 fully  diluted  total  shares  post  the

issuance  of  the  7,500,000  shares)  at  a  price  of  US$0.40  per  share
 for  an  aggregate  purchase  price  of

US$3,000,000.

The Company proposes to use the proceeds from this share subscription agreement
as outlined below.

















Description of Use of Proceeds

Amount Raised

$3,000,000





















MesoCoat G&A, Taxes & Utilities

450,000













MesoCoat PComP Capex & Consumables

925,000













MesoCoat Cermaclad Budget

220,000













MesoCoat AP (including amounts owed to Powdermet)

810,000













Alberta

35,000













Abakan G&A, AP

560,000













TOTAL

$3,000,000

















2.

Director Appointment



(a)

On the closing of the SSA, Abakan's 1) Board of Directors shall appoint one
individual, tabled by

UP  Scientech,  to  serve  as  a  member  of  Abakan's  Board  of  Directors
 for  a  term  that  shall  end  the

earlier  of  3  years  from  the  date  of  appointment  or  the  date  on
 which  UP  Scientech's  fully diluted

ownership  of  Abakan  falls  below  6.0%;  2)  over  the  duration  of  the
 term  in  which  the  director

tabled  by  UP  Scientech  serves  on  Abakan's  Board  of  Directors,  Robert
 Miller,  Maria  Maz,  The

Thomas  and  Mario  Miller  Family  Trust  and  the  Tarija  Foundation  (the
 "Shareholders")  shall

agree to vote  in favour  of the  director tabled by UP Scientech  at any annual
 or special  meeting of

Abakan's   shareholders   called   for   the   election   of   directors;   and
  3)   Abakan   shall   cause   the

Shareholders  to  issue  a  letter  prior  to  or  simultaneously  upon
 execution  of  the  SSA,  undertaking

that  they  shall  vote  in  favour  of  the  director  tabled  by  UP
 Scientech  at  any  annual  or  special

meeting  of  Abakan's  shareholders  called  for  the  election  of  directors
 during  the  term  mentioned

above.  Such  appointed  director  shall  have  all  rights  that  a
 non-executive  director  normally  has,

including  but   not   limited  to  discussion   and   approval   at   Board
  of  Directors  and  committee

meetings  of  the  budgets  that  are  present  by  management,  and  the  right
 to  receive  biweekly  cash

flow statements.



(b)

Subsequent  to  the  closing  of  the  SSA,  if  the  term  of  service  of  the
 individual,  tabled  by  UP

Scientech,  as  a  director  expires,  or  such  individual  is  not  elected
 as  a  director  at  an  annual  or

special  meeting  of  Abakan's  shareholders,  then  Abakan's  Board  of
 Directors  shall  permit  UP

Scientech to  designate an observer  to attend regularly scheduled or  special
 meetings  of  the Board

of  Directors  and  committee  meetings,  having  access  to  any  documents
 available  to  a  non-

executive  director,  including  but  not  limited  to,  the  budgets  that  are
 presented  by  management

and  biweekly cash  flow  statements,  so  long  as  UP  Scientech  holds  no
 less  than  6%  of  the  voting

shares of Abakan.


2








3.

Information to be Provided to UP Scientech



(a)

The   Company  shall   further   provide   to  UP   Scientech   necessary
 information  and   reasonable

resources  and  assign  necessary  people  to  assist  UP  Scientech  to
 understand  and  evaluate  the

strength  and  edge  of  the  PComPTM  products,  including  but  not  limited
 to  providing  product

manuals,   brochures   and   information,   delivering   sufficient   product
  samples   for   testing,   and

furnishing training of UP Scientech's sales and technical representatives.



(b)

The  Company  has  furnished  UP  Scientech  with  its  plan  to  expand  the
 production  capacity  of

PComPTM  products  to  18  tons  (1.5  tons  per  month),  and  shall  provide
 monthly  updates  of  the

execution status to UP Scientech for its information.



4.

Agreement to Enter into Additional Transactions

UP Scientech and the Company intend to enter into the following additional
transactions described in this

Section  4.  The  parties  anticipate  that  to  facilitate  the  proposed
 transactions,  both  parties  need  to  further

negotiate,   finalize,   execute   and   deliver   the   following   definitive
  agreements   (containing   customary

representations, warranties, covenants, indemnities and conditions to closing,
as appropriate):



(a)

PCompP™  Exclusive  Sales  Agency  Agreement.    An  exclusive  agency
 agreement  (the  "Sales

Agency")  for  the  PComPTM  products  between  UP  Scientech  and  the  Company
 for  the  sale  of

PComPTM products in Japan, Korea, China and Taiwan ("Jurisdictions").



(i)

UP   Scientech   shall   earn   a   sales   agency  commission   equal   to
  10%   of   the   revenue

generated  from the  sale  of PComPTM  products  in  the  Jurisdictions  during
 the  first  year  of

the  term  of  the  Sales  Agency  and  a  percentage  to  be  negotiated  for
 the  period  following

the first year of the Sales Agency.



(ii)

The  Sales  Agency  shall  have  a  three-year  term,  starting  from  the  date
 on  which  the

Company can deliver to UP Scientech PComP™ W104, W333 and W611, PComP™ T45

and T48, PComP™ M144 and MB05™.



(iii)

Upon   expiration   of   the   initial   three   years,   the   Sales   Agency
  Agreement   shall   be

automatically renewable  for  an  additional one  year  renewal  term  upon  the
 election  of UP

Scientech,  subject  to  satisfaction  of  the  Minimum  Sales  Volumes  for
 the  initial  three

years as shown on Exhibit A.   The terms and conditions for  renewal  after
 such additional

one year renewal term shall be determined by the parties hereto.



(b)

Exclusive PComp™ License.  After UP Scientech exercises its right to establish a
PComP™ Joint

Venture  and  upon  such  PComP™  JV  Company  being  duly  incorporated  under
 Section  5,  the

Company  shall  grant  to  the  PComP™  JV  Company  an  indefinite  exclusive
 non-royalty  bearing

technology license  agreement  to  use  PCompP™  technology  to  engineer,
 build,  own,  operate  and

maintain   a   plant   to   manufacture   PComPTM   powder   products   in
  Taiwan   for   sale   in   the

Jurisdictions.

3









(c)

Exclusive  CermaClad™  for  Plate  License.   (i)  Upon  the  CermaClad™  for
 Plate  JV  Company  in

Taiwan  being  duly incorporated  under  Section  5  and/or  (ii)  after  UP
 Scientech  exercises  its  right

to  establish  a  CermaClad™  for  Plate  Joint  Venture  Outside  of  the
 Jurisdictions  (defined  as  those

territories  outside of the  Jurisdictions)  and upon the CermaClad™ for  Plate
JV  Company Outside

of  the  Jurisdictions  being  duly  incorporated  under  Section  5,  the
 Company  shall  grant  to  such

CermaClad™  for  Plate  JV  an  indefinite  exclusive  non-royalty  bearing
 license  agreement  to  use





CermaCladTM  technology  (i)  to  engineer,  build,  own,  operate  and
 maintain  a  production  plant  to

coat plate in Taiwan  for  sale  globally (or  globally but  excluding the
 jurisdiction where  such  plant

is  located  if  the  CermaClad™  for  Plate  Joint  Venture  Outside  of  the
 Jurisdictions  is  established)

and/or  (ii)  to  engineer,  build,  own,  operate  and  maintain  a  production
 plant  to  coat  plate  Outside

of the Jurisdictions for sale in the jurisdiction where such plant is located
unless otherwise agreed

by the parties, as applicable.



(d)

Exclusive  CermaClad™  for  Pipe  License.   After  UP  Scientech  exercises
 its  right  to  establish  a

CermaClad™  for  Pipe  Joint  Venture,  and  upon  such  CermaClad™  for  Pipe
 JV  Company  being

duly  incorporated  under  Section  5,  the  Company  shall  grant  to  the
 CermaClad™  for  Pipe  JV  an

indefinite  exclusive  non-royalty  bearing  license  agreement  to  use
 CermaCladTM  technology  to

engineer,  build,  own,  operate  and  maintain  a  production  plant  to  coat
 pipe  in  Taiwan  for  sale  in

the Jurisdictions.



5.

Agreement to Establish Joint Ventures

UP  Scientech  and  the  Company  shall  establish  a  CermaClad™  for  Plate
 Joint  Venture  in  Taiwan.   UP

Scientech  shall  have  the  right  to  require  the  Company  to  establish
 another  up  to  two  joint  venture

companies  in  Taiwan  and  one  joint  venture  company  Outside  of  the
 Jurisdictions  (together  with  the

CermaClad™   for   Plate   Joint   Venture   in   Taiwan,   "JV   Companies")
  to   build   and   operate   plants   to

manufacture  PComPTM  and  CermaCladTM  products.   The  primary  terms  of  the
 joint  ventures  shall  be  as

follows:

PComPTM JV Plant



(a)

UP  Scientech  shall  have  two  years  to  exercise  its  right  to  require
 the  Company  to  establish  a

PComP™  Joint  Venture  from  the  date  the  Company  completes  the  expansion
 of  its  production

capacity  of  PComP™  to  18  tons  per  year  (1.5  tons  per  month)  and
 notifies  UP  Scientech  in

writing (the "Initial Date") of the increased production capacity.



(b)

UP  Scientech  shall  subscribe  to  80%  of  the  shares  of  the  PComP™  JV
 Company  in  cash,  which

subscription  shall  pay for  100%  of  the  startup  costs  associated  the
 PComP™  JV  Company  plant,

and  the  Company  shall  license  the  know-how  and  technology  to  the
 PComP™  JV  Company  in

exchange for 20% of the shares of the PComPTM JV Company.



(c)

The plant can only be built in Taiwan.



(d)

UP  Scientech  shall  contribute  operating  expertise,  sales  channels  for
 the  product  and  assist  the

PComP™ JV Company to protect PComPTM related technology.



(e)

The   PComPTM   JV   Company   shall   be   licensed   to   sell   PComPTM
 products   only   within   the

Jurisdictions, unless otherwise agreed by the Company.


4








(f)

UP Scientech and the Company shall in good faith negotiate, agree on and execute
a joint venture

agreement  and  the  license  agreement  within  three  months  of  UP
 Scientech's  exercise  of  its  right

to form a PComP™ Joint Venture.

CermaCladTM Plate JV Plant - Taiwan



(a)

Within  two  (2)  months  after  this  letter  is  executed  by  Abakan,  UP
 Scientech  and  the  Company

shall  in  good  faith  and  with  best  efforts  (i)  complete  the  financial
 projection  and  the  timeline  to

establish  the  CermaClad™  for  Plate  Joint  Venture  -  Taiwan  and  the
 timeline  to  engineer,  build,

own,  operate  and  maintain  the  CermaClad™  Plate  JV  Company  Plant  –
 Taiwan,  (ii)  negotiate,

agree  on  and  execute  a  joint  venture  agreement  and  the  license
 agreement,  and  (iii)  proceed  with

establishment of the CermaClad™ for Plate Joint Venture - Taiwan.



(b)

UP  Scientech  shall  subscribe  to  51%  of  the  shares  of  the  CermaClad™
 for  Plate  JV  Company  -





Taiwan  in  cash,  which  subscription  shall  pay  for  51%  of  the  startup
 costs  associated  with  the

CermaClad™  Plate  JV  Company Plant  –  Taiwan,  and  the  Company shall
 license  without  royalty

the know-how and technology to the CermaClad™ for Plate JV Company – Taiwan and
shall pay

for  49%  of  the  startup  costs  associated  with  the  CermaClad™  Plate  JV
 Company Plant  –  Taiwan

in exchange for 49% of the shares of the CermaClad™ Plate JV Company - Taiwan.



(c)

The plant can only be built in Taiwan.



(d)

UP  Scientech  shall  contribute  operating  expertise,  sales  channels  for
 the  product  and  assist  the

CermaClad™ for Plate JV Company - Taiwan to protect CermaCladTM  Plate related
technology.



(e)

The  CermaClad™  Plate  JV  Company  -  Taiwan  shall  be  licensed  to  sell
 CermaCladTM  Plate

products  globally,  until  such  time,  if  ever,  that  UP  Scientech
 exercises  its  right  to  require  the

Company to establish the CermaClad™ for Plate Joint Venture – Outside of the
Jurisdictions, and





upon  then  the  CermaClad™  Plate  JV  Company  –  Taiwan's  license  to  sell
 CermaCladTM  Plate





products  would  be  excluding  the  jurisdiction  where  such  CermaClad™
 Plate  JV  Company  –

Outside  of  the  Jurisdictions  is  located,  unless  otherwise  agreed  upon
 by  UP  Scientech  and  the

Company.

CermaCladTM Plate JV Plant – Outside of the Jurisdictions



(a)

UP  Scientech  may  exercise  its  right  to  require  the  Company  to
 establish  the  CermaClad™  for

Plate Joint Venture –  Outside of the Jurisdictions until the later of two
 years from the Initial  Date

or from the date that the Company opens its first CermaClad™ Plate plant.



(b)

UP  Scientech  shall  subscribe  to  49%  of  the  shares  of  the  CermaClad™
 for  Plate  JV  Company–





Outside  of  the  Jurisdictions  in  cash,  which  subscription  shall  pay  for
 49%  of  the  startup  costs

associated  with  the  CermaClad™  for  Plate  JV  Plant–  Outside  of  the
 Jurisdictions,  and  the





Company  shall  license  without  royalty  the  know-how  and  technology  to
 the  CermaClad™  for

Plate  JV  Company –  Outside  of  the  Jurisdictions  and  pay for  51%  of
 the  startup  costs  associated

with the CermaClad™ for Plate JV Plant– Outside of the Jurisdictions in exchange
for 51% of the





shares of the CermaClad™ Plate JV Company – Outside of the Jurisdictions.

5









(c)

UP  Scientech  shall  contribute  operating  expertise,  sales  channels  for
 the  product  and  assist  the

CermaClad™ for Plate JV Company – Outside of the Jurisdictions to protect
CermaCladTM  Plate

related technology.



(d)

The  CermaClad™  Plate  JV  Company  –  Outside  of  the  Jurisdictions  shall
 be  licensed  to  sell

CermaCladTM  Plate  products  in  the  jurisdiction  where  such  CermaClad™
 Plate  JV  Company  –

Outside   of   the   Jurisdictions   is   located,   unless   otherwise   agreed
  by   UP   Scientech   and   the

Company.



(e)

UP Scientech and the Company shall in good faith negotiate, agree on and execute
a joint venture

agreement  and  the  license  agreement  within  three  months  of  UP
 Scientech's  exercise  of  its  right

to form a CermaClad™ for Plate Joint Venture – Outside of the Jurisdictions.





CermaCladTM Pipe JV Plant



(a)

UP  Scientech  may  exercise  its  right  to  require  the  Company  to
 establish  the  CermaClad™  for

Pipe  Joint  Venture  until  the  later  of  two  years  from  the  Initial
 Date  or  from  the  date  that  the

Company opens its first commercial four-line CermaClad™ pipe plant.



(b)

UP  Scientech  shall  subscribe  to  40%  shares  of  the  CermaClad™  for  Pipe
 JV  Company  in  cash,

which  subscription  shall  pay  for  50%  of  the  start  up  costs  associated
 with  the  CermaClad™  for





Pipe  JV  Plant,  and  the  Company  shall  subscribe  to  50%  of  the  shares
 of  the  CermaClad™  for



Pipe  JV  Company  in  cash,  which  subscription  shall  pay  for  50%  of  the
 start  up  costs  associated

with   the   CermaClad™   Pipe   JV   Plant   and   license   the   know-how
  and   technology   to   the

CermaClad™  for  Pipe  JV  Company in  exchange  for  another  10%  shares  of
 the CermaClad™  for

Pipe JV Company.



(c)

The plant can only be built in Taiwan.



(d)

UP  Scientech  shall  contribute  operating  expertise,  sales  channels  for
 the  product  and  assist  the

CermaClad™ for Pipe JV Company to protect CermaCladTM Pipe related technology.



(e)

The CermaClad™ for Pipe JV Company shall be licensed to sell CermaCladTM Pipe
products only

in the Jurisdictions, unless otherwise agreed to by the Company.



(f)

UP Scientech and the Company shall in good faith negotiate, agree on and execute
a joint venture

agreement  and  the  license  agreement  within  three  months  of  UP
 Scientech's  exercise  of  its  right

to form the CermaClad™ Pipe Joint Venture.



6.

Ownership of Intellectual Property

Each party shall own its background intellectual property.

Any  new  improvements,  derivatives  or  new  methods  to  produce  or  deliver
 PCompP™  or  CermaClad™

products  or  services  developed  by  any  of  the  respective  JV  Companies
 (“New  IPs”)  shall  be  owned

equally  by  UP  Scientech  and  the  Company  and  assigned  to  a  new
 company,  to  be  formed  by  the  parties

hereto   with   equal   equity   ratio,   and   licensed   to   the   respective
  JV   Companies   for   no   additional


6




consideration.   The  new IPs  shall  not  be  assigned,  entrusted,  licenced,
 pledged,  or  abandoned  without  the





consent of both parties.

Both  parties  hereto  shall  have  complete  access  to  all  JV  facilities,
 equipment,  books  and  records  at  all

times.



7.

Notices

Any and all  notices or  other  communications or deliveries required or
permitted to be provided hereunder

shall  be  in  writing and  shall  be  deemed  given  and  effective  on  the
 earliest  of  (a)  the  date  of transmission,

if  such  notice  or  communication  is  delivered  via  facsimile  (provided
 the  sender  receives  a  machine-

generated  confirmation  of  successful  transmission)  at  the  facsimile
 number  specified  in this  Section  prior

to 6:30 p.m. (Florida time) on a Business Day,  (b) the next Business Day after
the date of transmission,  if

such  notice  or  communication  is  delivered  via  facsimile  at  the
 facsimile  number  specified  in  this  Section

on  a  day  that  is  not  a  Business  Day  or  later  than  6:30  p.m.
 (Florida  time)  on  any  Business  Day,  (c)  the

Business  Day  following  the  date  of  mailing,  if  sent  by  U.S.
 nationally  recognized  overnight  courier

service,  or  (d)  upon  actual receipt  by the  party to  whom such  notice  is
 required  to  be  given.   The  address

for such notices and communications shall be as follows:



If to Abakan:

Abakan, Inc.

2665 S. Bayshore Drive, Suite 450

Miami, Florida 33133

Attn: Robert Miller

Telephone: 1 786 206-5368

Fax: 1 305 487-7481

Email: robert.miller@abakaninc.com



If to UP Scientech:

UP Scientech Materials Inc.

No. 5-3, Jianguo Road

Guanyin Township

Taoyuan County, 32844

Taiwan R.O.C.

Attn: George Chang

Telephone: 886 3 4833690

Fax: 886 3 4834193

Email: George@upplate.com



8.

Arbitration





Any  controversies  incurred  or  related  to  this  letter  of  intent  shall
 be  resolved  in  an  amicable  way,

provided that any controversies that cannot be resolved shall be submitted to
the Hong Kong International

Arbitration Centre in Hong Kong for arbitration.



9.

Due Diligence

From time to  time  before and/or after closing  of  the  capital  injection  of
US$3  million  under  the  SSA,  UP

Scientech  may  need  to  conduct  certain  due  diligence  or  require  certain
 information,  which  may  include

but not limited to the provision of information covering the technology owned,
used, developed, and to be

developed by the Company and/or their affiliates as well as the technology
licensed by any third parties to

the  Company and/or  their  affiliates  and  the  technology licensed  by the
 Company and/or  their  affiliates  to

7





any  third  parties.   The  Company  agrees  to  fully  cooperate  and  provide
 such  information  as  requested  by

UP Scientech subject to those obligations of confidentiality attendant to any
such information.



10.

Required Approvals and Others

The  above  proposal  shall  be  subject  to  corporate  and  regulatory
 approvals  required  by  UP  Scientech,

including  but  not  limited  to  the  Board  of  Directors' approval  and  the
 approval  of  or  report  to  the  Central

Bank of Republic of China (Taiwan).

Abakan  will  hold  a  meeting of  the  Board  of  Directors prior  to
 execution  of this  letter  to  duly approve  the

terms  and  conditions  of  this  letter,  including  but  not  limited  to
 provision  of  the  observer  position  to  UP

Scientech under Section 2(b) hereof.  Abakan shall cause MesoCoat to perform its
obligations hereunder.



11.

Fees and Expenses

UP  Scientech  and  the  Company  shall  pay  their  respective  costs  and
 expenses  related  to  the  proposed

transactions,  including  the  costs  and  expenses  related  to  preparation
 and  negotiation  of  the  definitive

agreements.



12.

Legal and Confidentiality

Subject  to  provision  by  Abakan  of  a  copy  of  Abakan's  meeting  minutes
 of  its  Board  of  Directors  duly

approving  the  terms  and  conditions  of  this  letter,  including  but  not
 limited  to  provision  of  the  observer

position  to  UP  Scientech  under  Section  2(b)  hereof,  this  letter  shall
 be  binding  on  the  parties  hereto,

subject  to  execution  of  definitive  agreements,  receipt  of
 internal/regulatory  approvals  and  satisfaction  of

certain  other  conditions  as  described  herein  or  in  the  definitive
 agreements,  to  proceed  with  such  a

transaction.

This  letter  is  governed  by and  construed  in  accordance  with  Taiwan
 laws,  without  regard  to  principles  of

conflicts of laws thereof.

UP  Scientech  requests  that  neither  the  Company,  its  directors,  officers
 and  employees  nor  its  advisors

make   any  announcement   or   disclosure   to   third  parties   of   UP
  Scientech's   interest   in   this   proposed

transaction  or  of  the  contents  of  this  letter  unless  otherwise
 required  by  applicable  laws  and  regulations,

under which the content of the announcement or disclosure shall be agreed by UP
Scientech in advance.

We look forward to working with you on this transaction.

Yours faithfully

for and on behalf of

UP SCIENTECH MATERIALS CORP.

8





/s/ George Chang



George Chang, Chairman

Agreed    and    accepted    this    13th     day    of

November, 2014  for and on behalf of:

ABAKAN INC.

/s/ Robert Miller

Robert Miller, Director and CEO


9
